Title: From George Washington to Major General John Sullivan, 4 August 1778
From: Washington, George
To: Sullivan, John


          
            Dear Sir
            Head Quarters White plains 4th Augt 1778
          
          I was, last Evening, favd with yours of the 1st instant, which releived me from the
            greatest anxiety, as so much longer than the usual time of passage had elapsed, since
            the Count D’Estaing left the Hook. I am very happy to hear your presages of a good
            understanding between the Count and yourself in respect to command. I wish you had
            mentioned how many of the Enemy’s ships of War were in the harbour, and what stations
            they took upon the arrival of the French Fleet. If their situation should be such, that
            there is no possibility of their escape, I would have you inquire of the Count, whether
            it would be improper, or inconsistent with the Rules of War, to warn them not to destroy
            them upon their peril. You will just suggest this matter, in a transient way, and let
            the Count act as he thinks prudent.
          You must suppose that I shall be most anxious to hear as often as possible from you,
            and I therefore beg you will keep me constantly advised of your operations. Even if
            nothing material should happen in the course of a day or two, just to hear that all is
            well will be a relief to me.
          If you gain any more certain accounts of the strength of the Enemy, than what were
            mentioned in your last, be pleased to transmit them to me. If we can come at an exact
            knowledge of the detatchment at Rhode Island, we can form a truer judgment of the
            numbers remaining at New York.
          I must beg your care of the inclosed for the Count D’Estaing, to whom be pleased to
            present my most respectful Compliments and good Wishes. Be pleased also to deliver the
            letters inclosed for Colo. Laurens and Capt. Gibbs. I
            am Dear Sir Your most obt & humble Servt
          
            Go: Washington
          
          
            P.S. The most certain way of calculating the Enemy’s strength, is first to
              ascertain the number of Regiments, and then endeavour to find out the number of M⟨en⟩
              in them by examin⟨ing⟩ deserters and oth⟨ers.⟩
          
         